Case 1:18-cv-23992-JEM Document 256 Entered on FLSD Docket 02/09/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                  Case Number: 18-23992-CIV-MARTINEZ-OTAZO-REYES

  COMMODITY FUTURES TRADING
  COMMISSION,

         Plaintiff,

  vs.

  TIMOTHY JOSEPH ATKINSON, et al.,

        Defendants.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, for a Report and Recommendation on Temporary Receiver Melanie E. Damian’s

  Agreed Fifth Interim Application for an Order Approving and Authorizing Payment of Fees and

  Expenses of Receiver and Her Professionals (“Fifth Motion for Fees”), [ECF No. 253]. Magistrate

  Judge Otazo-Reyes filed a Report and Recommendation, [ECF No. 255], recommending that the

  Motion be granted. The Court has reviewed the entire record and notes that no objections have

  been filed. After careful consideration, it is hereby:

         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and

  Recommendation, [ECF No. 255], is AFFIRMED and ADOPTED. Accordingly, it is:

         ADJUDGED that

         1.      The Receiver’s Fifth Motion for Fees, [ECF No. 253], is GRANTED. The Receiver

                 is authorized to pay fees and costs as follows:

                 a. $56,087.89 to herself and the Lead Counsel from the AIP Fiduciary Account;

                 b. $11,580.92 to herself and the Lead Counsel from the Gasher Fiduciary Account;
Case 1:18-cv-23992-JEM Document 256 Entered on FLSD Docket 02/09/2021 Page 2 of 2




               c. $21,220.61 to the Forensic Accountant from the AIP Fiduciary Account; and

               d. $1,318.47 to the Forensic Accountant from the Gasher Fiduciary Account.

        DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of February, 2021.


                                                  ____________________________________
                                                  JOSE E. MARTINEZ
                                                  UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                              2
